Citation Nr: 1214570	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  09-43 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic left hip disorder to include injury residuals and quadriceps muscle strain residuals.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran had active service from May 1957 to April 1959.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Waco, Texas, Regional Office (RO) which denied service connection for a left hip quadriceps muscle sprain.  In July 2011, the Veteran was afforded a hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  In November 2011, the Board remanded the Veteran's appeal to the RO for additional action.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

In its November 2011 Remand instructions, the Board directed that:  

Then schedule the Veteran for a VA examination for compensation purposes in order to determine the nature and etiology of his claimed chronic left hip injury residuals.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If no chronic left hip disorder is identified, the examiner should expressly state that fact.  

The examiner should advance an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified chronic left hip disorder had its onset during active service; is etiologically related to the Veteran's inservice left hip and muscle trauma; or is otherwise is related to active service  

Send the claims folder to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner or examiners should so state and explain why an opinion cannot be provided without resort to speculation.  

The Veteran was subsequently afforded a VA examination for compensation purposes in November 2011.  As the examination was conducted without the Veteran's claims file, the Veteran was afforded an additional VA examination for compensation purposes in February 2012.  The report of the February 2012 VA examination states that the Veteran was diagnosed with "left hip sprain," left greater femoral trochanteric bursitis, and left-sided sciatica.  The examiner checked a box indicating that "the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed inservice injury, event, or illness."  The VA physician's assistant provided rationales for his diagnoses of left greater trochanteric bursitis and sciatica.  However, he provided no rationale or made any other relevant findings as to the Veteran's diagnosed "left hip sprain."  
The Board finds that the February 2012 VA examination report does not comply with the Board's Remand instructions.  It is unclear what, if any, chronic left hip sprain residuals were identified.  The United States Court of Appeals for Veterans Claims (Court) has held that the RO's compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, the Veteran reported having been diagnosed with hip arthritis by a private physician in Tulsa, Oklahoma in 1966.  Clinical documentation of the cited private treatment has not been requested for incorporation into the record.  VA should obtain all relevant private clinical documentation which could potentially be helpful in resolving the Veteran's claim.  See 38 C.F.R. § 3.159(c)(2) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to his reported 1966 diagnosis of hip arthritis by a private physician in Tulsa, Oklahoma.  Upon receipt of the requested information and the appropriate release, the RO should contact the identified health care provider and request that he or she forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims file.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

2.  Then again schedule the Veteran for a VA examination for compensation purposes in order to determine the nature and etiology of his diagnosed left hip sprain conducted by a physician if possible.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If no chronic left hip sprain residuals are identified, the examiner should expressly state that fact.  

The examiner should advance an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified chronic left hip sprain residuals had their onset during active service; are etiologically related to the Veteran's inservice left hip and muscle trauma; or are otherwise is related to active service  

Send the claims folder to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

3.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner. 

4.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

